J-S31014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    KYLE KLEIN                                 :
                                               :
                       Appellant               :   No. 2072 EDA 2021

         Appeal from the Judgment of Sentence Entered August 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001638-2020

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    KYLE KLEIN                                 :
                                               :
                       Appellant               :   No. 2073 EDA 2021

         Appeal from the Judgment of Sentence Entered August 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001639-2020


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                            FILED DECEMBER 28, 2022

       Kyle Klein appeals from his August 19, 2021 judgments of sentence that

amounted to an aggregate term of fifteen to thirty years of incarceration,

which were imposed after he was found guilty at a consolidated non-jury trial

of arson of an occupied building or structure, abuse of a corpse, criminal

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S31014-22



conspiracy, tampering with physical evidence, and obstructing administration

of law at Case No. CP-51-CR-0001638-2020 (“Case No. 1638”), and voluntary

manslaughter and possessing an instrument of crime at Case No. CP-51-CR-

0001639-2020 (“Case No. 1639”). After careful review, we affirm.

       These cases concern the violent death of Jamil Odom (“the victim”),

which occurred on June 2, 2016, and Appellant’s conduct thereafter.1 Around

that time, Appellant was simultaneously involved in entangled romantic

relationships with the victim and a then-sixteen-year-old, Steffanie Hart.

During this same period, Appellant was serving a sentence of house arrest in

an unrelated case at his parents’ house at 221 East Price Street in Philadelphia,

Pennsylvania, where Ms. Hart and the victim occasionally stayed with

Appellant. When not at 221 East Price Street, all three individuals regularly

utilized an unoccupied home across the street at 222 East Price Street as an

ad hoc residence and gathering place.

       On the day of the victim’s death, Appellant had decided to abscond from

house arrest with Ms. Hart and not the victim. Prior to fleeing, Ms. Hart and

Appellant confronted the victim at 222 East Price Street, sharing their

intention to leave without the victim. The victim became angry and declared

that she would not allow Appellant to leave with Ms. Hart. The victim then

retrieved a “butcher’s knife” from inside of a nearby chest of drawers and
____________________________________________


1  In the certified record, the victim is described as “a male who was female
presenting” and who went by the name “China” at the time of these events.
Trial Court Opinion, 12/10/21, at 3. Based upon the averments present in the
certified record, we will refer to the victim utilizing “she/her” pronouns.

                                           -2-
J-S31014-22



charged at Ms. Hart. N.T. Trial, 6/9/21, at 99-100, 150-51. Appellant tackled

the victim before she reached Ms. Hart.         During the ensuing struggle,

Appellant disarmed the victim and the knife fell to the floor. Thereafter, both

Appellant and the victim attempted to grab it. Id. at 178-79. Ultimately,

Appellant prevailed and secured control of the knife. While the victim was still

“on the ground,” Appellant stabbed her repeatedly in the neck, chest, and

back until she was “no longer moving.” Id. at 103-04, 142-44. Afterwards,

Appellant wrapped the victim’s body a plastic sheet, forced her remains inside

of a small wooden chest, and moved the container to the basement of 222

East Price Street.   Then, he and Ms. Hart fled to temporary housing in a

different area of Philadelphia for several weeks.

      On June 25, 2016, Appellant and Ms. Hart returned to 222 East Price

Street. While Ms. Hart kept watch outside, Appellant ventured inside of the

residence and exited several minutes later. Shortly thereafter, smoke began

to pour from the house. The resulting structural fire did significant damage

to the building. Emergency responders quickly discovered the victim’s body,

which was found “wrapped in plastic and stuffed inside of a wooden chest.”

Trial Court Opinion, 12/10/21, at 2-3. The Fire Marshal’s Office of Philadelphia

determined that the fire had been caused by “open flame applied to

combustibles” inside of the home and that the conflagration had “originated

next to the [victim]’s body[.]” Id. An autopsy confirmed the victim died from

stab wounds to her heart and left lung. See N.T. Trial, 6/8/21, at 123-25.

Thereafter, the case went cold for more than three years.

                                     -3-
J-S31014-22



      In November 2019, Ms. Hart was taken into custody during an unrelated

inquiry and provided a statement reciting the events described above to

homicide detectives. Appellant was taken into custody shortly thereafter and

charged with the crimes noted above, except at Case No. 1639 the

Commonwealth originally charged Appellant with one count of ungraded

homicide.   In exchange for Appellant waiving his right to a jury trial, the

Commonwealth agreed not to seek a first-degree murder conviction in

connection with the ungraded homicide charge. Although the Commonwealth

did not revise the information, Appellant essentially faced one count of third-

degree murder in addition to the other charges noted above. See N.T. Trial,

6/7/21, at 18-19 (“So third degree murder is the highest charge that you are

facing in a waiver, in a [j]udge trial.”).

      Following this agreement, a consolidated, non-jury trial was held from

June 7 through June 10, 2021, wherein Ms. Hart testified extensively

regarding the death of the victim and the fire at 222 East Price Street. See

N.T. Trial, 6/9/21, at 56-187. At the conclusion of the Commonwealth’s case,

Appellant requested either a judgment of acquittal as to third-degree murder

on the basis that Appellant had slain the victim in defense of Ms. Hart, or, in

the alternative, a finding of voluntary manslaughter. See N.T. Trial, 6/10/21,

at 16-17.    Appellant also requested the trial court enter a judgment of

acquittal as to the charge of arson, arguing the residence at 222 East Price

Street did not meet the definition of an “occupied structure.” Id. at 16-23.




                                       -4-
J-S31014-22



       Ultimately,    the   trial   court      found   Appellant   guilty   of   voluntary

manslaughter along with the other crimes noted above and imposed an

aggregate sentence of fifteen to thirty years of incarceration on all counts.

Appellant filed timely post-sentence motions at both cases asserting, inter

alia, that the convictions were contrary to the sufficiency and weight of the

evidence, which were denied.           Thereafter, Appellant filed separate, timely

notices of appeal.2 On October 20, 2021, the trial court directed Appellant to

file concise statements of errors pursuant to Pa.R.A.P. 1925(b) within twenty-

one days.      On November 11, 2021, Appellant filed his statements.                    In

response, the trial court filed a Rule 1925(a) opinion addressing the merits of

his issues.3 On appeal, this Court consolidated these cases sua sponte.
____________________________________________


2 Although Appellant’s distinct notices of appeal list both docket numbers, the
notices were filed at different times and separately contain a checkmark next
to the appropriate trial court docket number. Thus, Appellant has complied
with prevailing practice pursuant to Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018) and Pa.R.A.P. 341(a). See Commonwealth v. Johnson, 236
A.3d 1141, 1148 (Pa.Super. 2020) (en banc) (holding petitioner complied with
Walker by filing distinguishable notices of appeal at each trial court docket
number, irrespective of whether the notices bore multiple docket numbers).

3  Appellant’s filing of his Rule 1925(b) statement was untimely by one day.
However, “[t]he untimely filing of a court-ordered Rule 1925(b) statement
does not automatically result in waiver of the issues on appeal. If the trial
court accepts an untimely Rule 1925(b) statement and addresses the issues
raised in its Rule 1925(a) opinion, we will not determine the issues to be
waived.” Commonwealth v. Rodriguez, 81 A.3d 103, 104 n.2 (Pa.Super.
2013). Instantly, the trial court accepted Appellant’s untimely statement and
addressed the issues raised therein. Thus, we need not remand this matter
for the preparation of a nunc pro tunc concise statement pursuant to Pa.R.A.P.
1925(c)(3) (permitting remand for nunc pro tunc filing where a criminal
defendant is represented by counsel who fails to file a timely Rule 1925(b)
(Footnote Continued Next Page)


                                            -5-
J-S31014-22



       Appellant has raised the following issues for our consideration:

       1. Whether the evidence was insufficient to support Appellant’s
          conviction for voluntary manslaughter.

       2. Whether the evidence was insufficient to support Appellant’s
          conviction for first-degree arson.

       3. Whether Appellant’s conviction for voluntary manslaughter was
          against the weight of the evidence.

       4.    Whether Appellant’s conviction for first-degree arson was
            against the weight of the evidence.

Appellant’s brief at 8 (issues reordered for ease of disposition).        We will

address each of these claims seriatim.

       Appellant first alleges that the Commonwealth failed to adduce sufficient

evidence to support Appellant’s conviction for voluntary manslaughter. See

Appellant’s brief at 18 (“[T]he Appellant’s justification defense has not been

disproved because the Commonwealth has failed to present sufficient

evidence”). We bear the following basic legal principles in mind:

       Our standard of review in assessing whether sufficient evidence
       was presented to sustain an appellant's conviction is well-settled.
       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying [this] test, we may not weigh the
       evidence and substitute our judgment for the fact-finder. In
____________________________________________


statement when ordered to do so by the trial court). See Commonwealth
v. Thompson, 39 A.3d 335, 340 n.11 (Pa.Super. 2012) (“[R]emand is not
necessary where trial court addressed issues in untimely Rule 1925(b)
statement[.]”) (citing Commonwealth v. Burton, 973 A.2d 428, 434
(Pa.Super. 2009)).

                                           -6-
J-S31014-22


      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant's guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Boyer, 282 A.3d 1161, 1171 (Pa.Super. 2022).                 A

challenge to the sufficiency of the evidence presents a question of law and,

consequently, it subject to plenary review under a de novo standard. See

Commonwealth v. Smith, 234 A.3d 576, 581 (Pa. 2020).

      Instantly, Appellant does not deny killing the victim but asserts that he

acted in defense of Ms. Hart. This argument is essentially an “amalgam of

defense of others, 18 Pa.C.S. § 506(a) (“Use of force for the protection of

other persons”) and voluntary manslaughter[.]”              Commonwealth v.

Sepulveda, 55 A.3d 1108, 1121 n.11 (Pa. 2012). The use of force to protect

another is enshrined in statute, which states as follows:

      (a) General rule.—The use of force upon or toward the person
      of another is justifiable to protect a third person when:

         (1) the actor would be justified under section 505 (relating
         to use of force in self-protection) in using such force to
         protect himself against the injury he believes to be
         threatened to the person whom he seeks to protect;




                                     -7-
J-S31014-22


        (2) under the circumstances as the actor believes them to
        be, the person whom he seeks to protect would be justified
        in using such protective force; and

        (3) the actor believes that his intervention is necessary for
        the protection of such other person.

18 Pa.C.S. § 506(a)(1)-(3). A defendant who uses force in defense of another

“steps into the shoes of the person defended.” Commonwealth v. Jackson,

355 A.2d 572, 576 (Pa. 1976). Thus, the analysis as to “whether a person is

permitted to use force in self defense, is identical to the analysis used when

an individual acts in defense of another[.]” Commonwealth v. Smith, 710

A.2d 1218, 1220 (Pa.Super. 1998) (citing 18 Pa.C.S. § 506(a)(1)).

     With this critical parity of standards in mind, we note that the legal

standards governing self-defense in Pennsylvania are well-established:

     Self-defense is a complete defense to a homicide charge if (1) the
     defendant reasonably believed that he was in imminent danger of
     death or serious bodily injury and that it was necessary to use
     deadly force to prevent such harm; (2) the defendant did not
     provoke the threat that resulted in the slaying; and (3) the
     defendant did not violate a duty to retreat. Where the defendant
     has introduced evidence of self-defense, the burden is on the
     Commonwealth to disprove the self-defense claim beyond a
     reasonable doubt by proving that at least one of those three
     elements is absent. If the Commonwealth proves that the
     defendant’s belief that deadly force was necessary was
     unreasonable but does not disprove that the defendant genuinely
     believed that he was in imminent danger that required deadly
     force and does not disprove either of the other elements of self-
     defense, the defendant may be found guilty only of voluntary
     manslaughter under the defense of imperfect self-defense.

Commonwealth v. Jones, 271 A.3d 452, 458 (Pa.Super. 2021) (cleaned

up). Thus, a defendant is guilty of voluntary manslaughter where the evidence


                                    -8-
J-S31014-22


establishes he actually but unreasonably believed that deadly force was

necessary to protect himself or another against the use of unlawful force. See

Commonwealth v. Truong, 36 A.3d 592, 599 (Pa.Super. 2012).             In this

specific context, our Supreme Court has stated that the evidence must

establish that “the slayer used no more force than was necessary or

reasonably appeared to him to be necessary to save himself [or another] from

death, great bodily harm or the commission of a felony.” Commonwealth v.

Wrona, 275 A.2d 78, 80 (Pa. 1971).

      Assuming, arguendo, that Appellant’s initial belief that Ms. Hart was in

imminent danger of death or great bodily harm was reasonable and actual

when he tackled the victim, the evidence sufficiently established that

Appellant’s subsequent use of lethal force upon the victim while she was prone

was unreasonable given that Appellant was able to disarm the victim and gain

control of the knife while the victim remained on the ground.

      We find Commonwealth v. Stots, 261 A.2d 577 (Pa. 1970) to be

particularly instructive.   In that case, our Supreme Court found sufficient

evidence to support a conviction for voluntary manslaughter where the

defendant was threatened by a knife-wielding assailant, successfully disarmed

him, and then used the same knife to kill his would-be-attacker by stabbing

him ten times. Id. at 580. Specifically, the High Court determined that the

defendant’s claim of self-defense was “totally refuted” by the manner of the

aggressor’s death. Id.; see also, e.g., Commonwealth v. Boone, 354 A.2d


                                     -9-
J-S31014-22


898, 903 (Pa. 1975) (finding sufficient evidence to support conviction for

voluntary manslaughter where the defendant disarmed a knife-wielding

aggressor and stabbed her to death in the “chest, back, arms and shoulder”).

      Viewed in the light most favorable to the Commonwealth, the evidence

of record in this case establishes that Appellant was completely successful in

preventing the victim’s attempted attack upon Ms. Hart.        He stopped the

assault by tackling the victim, successfully disarmed her, gained control of the

knife without inflicting any serious physical harm upon the victim, and left the

victim on the floor of the residence. While Ms. Hart’s testimony indicated that

the victim did not relent after Appellant gained control of the knife, there are

no of-record facts that would support a conclusion that the use of deadly force

was reasonable and necessary after the victim was disarmed and prone.

Indeed, it was only after Appellant had gained a definitive upper hand that he

took advantage of the victim’s vulnerability and stabbed her to death. See

N.T. Trial, 6/9/21, at 103-04, 142-44. Ms. Hart described Appellant’s killing

of the victim as “brutal.” Id. at 144. Her testimony also indicated Appellant

may have inflicted numerous wounds beyond those identified during the

official autopsy of the victim’s decomposed and fire-damaged remains. Id. at

103. Furthermore, Appellant also concealed the victim’s death and fled, which

speaks to his consciousness of guilt and undermines any claim of justification.

See Commonwealth v. Robson, 337 A.2d 573, 579 (Pa. 1975).




                                     - 10 -
J-S31014-22


      The circumstances here are sufficient to refute Appellant’s claim that his

slaying of the victim was justified. Specifically, the force used by Appellant in

defense of Ms. Hart was unreasonable and out of proportion to the situation.

See Stots, supra at 580; Boone, supra at 903. No relief is due.

      Appellant’s second allegation of error challenges the sufficiency of the

evidence supporting his conviction for arson of an occupied building pursuant

to § 3301(a)(1)(ii), which provides that “[a] person commits a felony of the

first degree if he intentionally sets a fire, . . . and if he commits the act with

the purpose of destroying or damaging an inhabited building or occupied

structure of another.” 18 Pa.C.S. § 3301(a)(1)(ii). In conformity with the

language, § 3301(a)(1)(ii) “only applies in cases where the defendant

attempts to damage or destroy an ‘inhabited building’ or ‘occupied structure.’”

Commonwealth v. Lopez, 663 A.2d 746, 750 (Pa.Super. 1995). For these

purposes, an occupied structure is defined by statute as “[a]ny structure,

vehicle or place adapted for overnight accommodation of persons . . .,

whether or not a person is actually present.” 18 Pa.C.S. § 3301(j).

      Appellant’s argument here is two-fold, in that he submits there is

insufficient evidence to establish: (1) that the abandoned home at 222 East

Price Street was adapted for overnight accommodation; and (2) that he

intended to set a fire in the building. See Appellant’s brief at 21-26.

      We will begin by addressing Appellant’s argument concerning whether

the residence at 222 East Price Street            was adapted for overnight


                                     - 11 -
J-S31014-22


accommodations within the meaning of 18 Pa.C.S. § 3301(j). As our Supreme

Court has explained, this inquiry is fact-intensive and subjective:

      “What makes a structure ‘suitable’ or ‘not suitable’ for overnight
      accommodation is a complex, subjective factual question fit for a
      jury’s determination. Their inquiry could be guided by reference
      to whether someone was using the structure or vehicle as a
      residence at the time of the offense; whether the structure or
      vehicle contained bedding, furniture, utilities, or other belongings
      common to a residential structure; and whether the structure is
      of such a character that it was probably intended to accommodate
      persons overnight (e.g., house, apartment, condominium,
      sleeping car, mobile home, house trailer). All of these factors are
      relevant; none are essential or necessarily dispositive.”

Commonwealth v. Graham, 9 A.3d 196, 201 (Pa. 2010) (cleaned up)

(quoting Commonwealth v. Nixon, 801 A.2d 1241, 1245 (Pa.Super. 2002)).

      Applying this standard to the instant case, we begin by noting that 222

East Price Street was a large residence whose prior tenants had recently

moved out at the time of these events. See N.T. Trial, 6/9/21, at 47. Thus,

it is not disputed that this structure was generally intended to accommodate

persons overnight. The testimony at trial also indicated that the house was

replete with bedding, furniture, and other sundry items that are indicative of

a residential structure. See N.T. Trial, 6/8/21, at 23, 38, 74, 83. There was

active electricity service at 222 East Price Street at the time of the fire, but no

running water. See N.T. Trial, 6/9/21, at 162-63. Finally, the evidence at

trial confirmed that Appellant, the victim, and Ms. Hart were periodically living

within this residence up until the victim’s untimely death. Id. at 74, 82.




                                      - 12 -
J-S31014-22


       The main thrust of Appellant’s argument is that the property’s general

state of disrepair and lack of some utilities should disqualify it as being

adapted for overnight accommodation.          See Appellant’s brief at 24.

Additionally, Appellant argues that there is no evidence that anyone else

occupied the structure following the victim’s death. Id. at 24-25.

       However, our Supreme Court has explained that “the primary focus, in

assessing adaptation, should be the nature of the structure and its intended

use, as distinguished from present use for inhabitation.” Graham, supra at

204.   Here, there is little question 222 East Price Street was a residential

structure adapted for overnight accommodation. The at-issue building may

have wanted for repairs, cleaning, and restoration of certain services. These

temporary conditions, however, did not preclude Appellant, Ms. Hart, or the

victim from collectively making regular use of the residence for overnight

accommodations during at least one month. See N.T. Trial, 6/9/21, at 74,

82. Our Supreme Court has held it is “reasonable” to render a “finding of

adaptation” under circumstances where, as here, “an already adapted

structure lacks features supporting continuous overnight accommodation for

some temporary period[.]” Graham, supra at 204. Furthermore, Appellant’s

focus upon the lack of current residents at the time of the fire is immaterial

pursuant to the relevant statutory language.      See 18 Pa.C.S. § 3301(j)

(indicating that a structure may be considered “adapted for overnight

accommodation” regardless of “whether or not a person is actually present”).


                                    - 13 -
J-S31014-22


      Based on the foregoing, we conclude that the evidence at trial was

sufficient to establish that 222 East Price Street was adapted for overnight

accommodation within the meaning of § 3301(j).

      Turning to Appellant’s second sufficiency argument concerning his arson

conviction, he asserts that the Commonwealth did not adduce sufficient

evidence of his intent. See Appellant’s brief at 25 (“[T]here was no evidence

to support the Commonwealth’s argument that [Appellant] intended to

damage the structure of 222 East Price Street.”). We must disagree.

      As a general matter, a conviction pursuant to § 3301(a)(1)(ii) requires

sufficient evidence establishing that the defendant “intentionally” started a fire

“with the purpose of destroying or damaging an inhabited building or occupied

structure[.]” 18 Pa.C.S. § 3301(a)(1)(ii). This Court long ago determined

that a defendant’s actions, conduct, and voluntary declarations speak to intent

to commit arson. See Commonwealth v. Jones, 97 Pa.Super. 417, 421

(Pa.Super. 1929). Moreover, a properly qualified expert may also separately

opine regarding the intentional origins of a fire.     See Commonwealth v.

Gross, 453 A.2d 620, 622 (Pa.Super. 1982) (“The appropriateness of expert

testimony relating to the incendiary origin of fires is well recognized in our

courts. The expert may offer that opinion as long as it is based upon and

supported by facts in the record.” (cleaned up)). Finally, we emphasize the

Commonwealth may sustain its burden solely by reference to circumstantial




                                     - 14 -
J-S31014-22


evidence. See Commonwealth v. Holt, 273 A.3d 514, 531 (Pa. 2022) (“As

intent is a subjective frame of mind, it is of necessity difficult of direct proof.”).

      Viewing the available evidence in the light most favorable to the

Commonwealth, Ms. Hart testified at trial that Appellant entered 222 East

Price Street on June 25, 2016, alone, and later reported to Ms. Hart that he

had set the fire with lighter fluid and tissue paper. See N.T. Trial, 6/9/21, at

126-27. Shortly after Appellant exited the residence, smoke began to pour

from the basement of the property. There is no dispute that a structural fire

occurred at that same location immediately thereafter.             Additionally, the

Commonwealth presented testimony from a fire marshal, Lieutenant George

Werez, who was qualified as an expert in fire investigations by stipulation of

the parties. See N.T. Trial, 6/8/21, at 52-53. Ultimately, Lieutenant Werez

concluded that the fire had originated after an open flame was purposefully

applied to combustibles in the basement of the house. Id. at 60-62. There

was no accidental cause. Id. at 66 (“Someone had to take a flame and apply

it to the combustibles that were there. There is no other accidental source.”).

      Based on the foregoing, there was sufficient evidence to prove that

Appellant set the at-issue fire intentionally and with the object of destroying

or damaging 222 East Price Street beyond a reasonable doubt.                     See

Commonwealth v. Hardcastle, 546 A.2d 1101, 1108 (Pa. 1988) (holding

sufficient evidence existed to support arson conviction where expert opined




                                       - 15 -
J-S31014-22


on the intentional nature of the fire and eyewitness testimony placed the

defendant at the scene).

      Appellant’s remaining claims for relief challenge the weight of the

evidence underlying his convictions, which is governed by well-trod precepts:

      A weight challenge is sui generis. Such a claim is not premised
      upon trial court error or some discrete and correctable event at
      trial, but instead ripens only after, and because of, the [fact-
      finder’s] ultimate verdict in the case. As a result, a claim asserting
      that the verdict was against the weight of the evidence rests
      within the trial court’s discretion. We review the trial court’s
      exercise of discretion in ruling on the claim, and not whether the
      verdict was against the weight of the evidence. The trial court is
      required to consider whether [its] verdict is so contrary to the
      evidence as to shock one’s sense of justice and the award of a
      new trial is imperative.

Commonwealth v. Holt, 273 A.3d 514, 531 (Pa. 2022) (cleaned up).

      In this context, “a true weight of the evidence challenge concedes that

sufficient evidence exists to sustain the verdict but questions which evidence

is to be believed.”      Commonwealth v. Thompson, 106 A.3d 742, 758

(Pa.Super. 2014). In order to prevail in such an argument, the defendant

must demonstrate that the of-record evidence is “so tenuous, vague and

uncertain   that   the    verdict   shocks     the   conscience   of   the   court.”

Commonwealth v. Sullivan, 820 A.2d 795, 806 (Pa.Super. 2003). Thus,

“[a] new trial should not be granted because of a mere conflict in the

testimony or because the judge on the same facts would have arrived at a

different conclusion.” Commonwealth v. Clemons, 200 A.3d 441, 464 (Pa.

2019). Rather, a new trial should be awarded only where the fact-finder’s


                                      - 16 -
J-S31014-22


verdict was “so contrary to the evidence as to shock one’s sense of justice[.]”

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013).

      Instantly, Appellant has challenged the weight of the evidence

underlying both his voluntary manslaughter and arson convictions.             See

Appellant’s brief at 19-21, 26-28.      Although presented separately, these

claims collectively focus upon alleged inconsistencies in the trial evidence. Id.

at 21 (arguing the trial court failed to consider the nature of an “inherently

violent altercation that occurs when two equally fit individuals fight over a

single weapon in close quarters”); id. at 26 (“[T]he inconsistencies in the

testimony of Ms. Hart . . . negate the mens rea to support Appellant’s

conviction for [arson].”). Our review of the record belies both assertions.

      In   responding    to   Appellant’s     claim   concerning   his   voluntary

manslaughter conviction, the trial court opined as follows:

      The verdict in this matter was decided by the court after judging
      the credibility of Ms. Hart. This court found that at the point at
      which Appellant stabbed the victim numerous times, the victim
      was disarmed, and Appellant was in sole possession and control
      of the knife. As such, Appellant could no longer reasonably believe
      that he or Ms. Hart were in danger of death or serious bodily
      injury.

Trial Court Opinion, 12/10/21, 9-10. Similarly, the trial court also rejected

Appellant’s arguments concerning his arson conviction:

      The defendant ignited a fire in the basement of a three-story home
      which contained, not only the body of the [victim], but was filled
      with combustibles. Certainly, that is circumstantial evidence of
      his intent or purpose to destroy or damage the building. As to the
      argument that the building was not an occupied structure, it was


                                     - 17 -
J-S31014-22


      adapted for overnight accommodation of persons and it did not
      matter whether someone was in there or not.

Id. at 12.

      We do not discern an abuse of discretion in the trial court’s reasoning.

As detailed above in our discussion of Appellant’s sufficiency arguments, the

trial court’s conclusions are fully supported by the evidence of record and

nothing in our review indicates that Appellant’s convictions shock the

conscience or otherwise offend notions of justice.          Rather, Appellant’s

arguments largely retread the same ground as his sufficiency claims by urging

this Court to override the trial court’s credibility conclusions. However, “an

appellate court does not substitute its judgment for that of the finder of

fact[.]” Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013). Thus,

we decline Appellant’s invitation to supplant the trial court’s findings.

      Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




                                     - 18 -